DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn ‘944 (3,156,944) in view of Ziske ‘330 (US 2005/0194330 A1).
Regarding claim 1, Bohn shows a bar assembly as claimed, including a bar (channel bar handle 10) sized to be grasped manually (“handle”) with a guide (13) formed at least partially along a length; and a plurality of posts (first fasteners 15) each in cooperation with the guide of the bar to fasten the bar to a support surface (14) at various fastener mounting patterns (col. 2, lines 42-54).  Bohn further shows that the guide (slot 13) has a narrow region (between shoulders 19) KSR International Co. v. Teleflex Inc., 550 U.S.398, 421, 82 USPQ2d 1385-1397 (2007).  Note that the head of Ziske is sized to be  
As to claim 8, the Bohn-Ziske combination addressed above has a plurality of second fasteners (13) sized to engage a body of each of the plurality of posts (12) to fasten the bar of Bohn to the surface (drawer front 14 of Bohn), wherein the fastener tightens the posts against the bar (10 of Bohn) to lock the posts along the guide (13 of Bohn).
As to claim 18, the combination of Bohn and Ziske addressed above shows a method of replacing a bar assembly inherently, when the bar is broken or needed for repair, including removing the original bar assembly (first assembly) aligning a post (fastener 12 of Ziske) with an aperture (16) in a support surface (14), providing a bar (10) sized to be grasped manually, sliding the bar into engagement with the post (through the slot 13), installing a fastener (13 of Ziske) to the post from an inside of the support surface, and tightening the fastener until the bar is secured in the post and the post is secured to the surface (see col. 2, lines 29-41 of Bohn).
As to claims 21-23, see explanation of claims 1 and 8 above. 
Allowable Subject Matter
Claims 25-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. See rejections in paragraph 2 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892
Example of the cited references:
0,846,441 (Ammann) shows a handle attached to a drawer, including a first fastener having an external thread and a second fastener having an internal thread, and only the threaded shank of the  first fastener extends through the drawer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
March 2, 2022